       Case 4:20-cv-00062-BMM Document 14 Filed 09/03/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

 STEVE BULLOCK, in his official                 Case No. 20-cv-00062
 capacity as Governor of Montana;
 MONTANA DEPARTMENT OF
 NATURAL RESOURCES AND
 CONSERVATION,
                                    Plaintiffs,
                       v.                         ACKNOWLEDGMENT AND
                                                ACCEPTANCE OF ADMISSION
 BUREAU OF LAND                                       PRO HAC VICE OF
 MANAGEMENT; WILLIAM                                 JONATHAN TAYLOR
 PENDLEY, in his official capacity as the
 person exercising the authority of the
 Director of the Bureau of Land
 Management; UNITED STATES
 DEPARTMENT OF THE
 INTERIOR; DAVID BERNHARDT,
 in his official capacity as Secretary of the
 Department of the Interior,

                               Defendants.

      I, Jonathan Taylor, respectfully submit this acknowledgment and acceptance

of admission pro hac vice under the terms set forth in Local Rule 83.1(d) and the

Court’s order dated August 18, 2020 (ECF No. 8).

Dated: September 3, 2020             Respectfully submitted,

                                     /s/ Jonathan E. Taylor
                                     JONATHAN E. TAYLOR
                                     GUPTA WESSLER PLLC
                                     1900 L Street, NW, Suite 312
                                     Washington, DC 20036
                                     Phone: (202) 888-1741
                                     Fax: (202) 888-7792

                                        1
Case 4:20-cv-00062-BMM Document 14 Filed 09/03/20 Page 2 of 2



                           jon@guptawessler.com

                           Attorney for Plaintiffs Stephen C. Bullock and
                           Montana Department of Natural Resources and
                           Conservation




                             2
